Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/777078 
    
        
            
                                
            
        
    

Parent Data15777078, filed 05/17/2018 is a national stage entry of PCT/FR2016/052981, International Filing Date: 11/17/2016claims foreign priority to 1561067, filed 11/17/2015. 

Continuity/Reexam Information for 16/106072 
    
        
            
                                
            
        
    

Parent Data16106072, filed 08/21/2018 ,now abandoned is a continuation of 15300989, filed 09/30/2016 ,now abandoned 15300989 is a national stage entry of PCT/IB2015/052550 , International Filing Date: 04/08/2015PCT/IB2015/052550 Claims Priority from Provisional Application 61977816, filed 04/10/2014 Child Data16890722, filed on 06/02/2020 is a continuation of 16106072 , filed on 08/21/2018 ,now abandoned


Non-Final Office Action

Claims 16 and 19-25 are pending.
Claims 16, 19-22 were rejected.
Claims 23-25 were withdrawn from consideration as non-elected invention. 
Amendments in claims were entered. 
No claim is allowed. 








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.   Following reasons apply:

Claim 16: A method for treating a retinal disease in a subject, comprising administering to the subject mirabegron or a pharmaceutically acceptable salt or solvate thereof, wherein said retinal disease is age-related macular degeneration, Stargardt disease or pigmentary retinitis was filed, had no possession of the claimed invention. 
Specification does not describe treating a retinal disease is age-related macular degeneration, Stargardt disease or pigmentary retinitis. Example 1  discloses Primary porcine RPE culture, Alkalinisation and measurement of lysosomal pH of RPE and porcine photoreceptor outer segment (POS) preparation, in vitro model of lipofuscin accumulation in RPE.  Results (Effect of agonists on lysosomal pH, Effect of agonist on cathepsin D activity and effect of agonists on lipofuscin accumulation in RPE. (See pages 21-25 of specification).  
Specification does not describe claimed method for treating retinal disease which is age-related macular degeneration, Stargardt disease or pigmentary retinitis. Claimed 19-22 depend on claim 16 therefore, were rejected for the ame reasons as cited above.. 
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
The purpose of the written description requirement] is to ensure that the scope of the right to exclude . . . does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. See also PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed.Cir.2008) (explaining that § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element").
	The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
In written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Claim Rejections - 35 USC § 103

1.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Steinle et al. (IDS dated 07/19/2018, 9 pages NPL), Mitchell et al, (WO 2008/042399, IDS dated 07/19/2018, 61 pages). and Rao et al. (US 20130281498 A).  These references teaches (R)-2-(2-aminothiazol-4-yl)-4'-[2-[(2-hydroxy-2-phenylethyl) amino]ethyl] acetic acid anilide or an analogue for treatment of  beta-adrenergic receptors effect age-related degeneration disorder and is the main cause of blindness in the elderly population which embraces Applicants claimed invention of treating . See the entire documents. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

Steinle et al. teaches that beta-adrenergic receptors effect age-related degeneration and is the main cause of blindness in the elderly population.  It teaches that beta-adrenergic receptor stimulation contribute to chorodal endothelial cell invasion, proliferation and elongation in vitro and therefore, may be suggested as an additional factor involved in the neovascularization noted in age-related macular degeneration. (Abstract)).  Age-related macular degeneration is the predominant cause of blindness in the elderly population.  While retinal endothelial cells certainly may be involved in retinopathy, the endothelial cells lining the primary vascular bed of the eye, the choroid, are more likely to be involved in neovascularization associated with age-related macular degeneration. (Introduction).
Steine teaches β3-adrenergic receptors contribute to choroidal endothelial cell invasion, proliferation, and elongation in vitro and therefore may be suggested as an additional factor involved in the neovascularization noted in age-related macular degeneration. (Last 4 lines, Discussion).
Mitchell et al. was added because it teaches RPE, AMD and Stargardt’ s disease and method of slowing the progression of macular degeneration specifically AMD  and lysomal restoration. 

In regards to claim 16, and 19-22, Mitchell et al was added because it teaches treatment of vision loss and retinal diseases, particularly macular degeneration, by modification of the pH of retinal pigment epithelial lysosomes, based upon manipulation of the lysosomal pH. [0002]. It teaches a method for treating age-related macular degeneration (AMD) by restoring the normal lysosomal pH in the cells of the retinal pigment epithelium (RPE).   This stimulation may be carried out by adrenergic receptor agonist.   
Mitchell et al. teaches that the role of Dl-like dopamine receptors and Dl-like dopamine receptor agonists in the chain of events leading to lowering of pHL in RPE cells. This effect is measured in both cultured RPE cells.  Mitchell teaches an effective treatment for macular degeneration found in AMD and in Stargardt’ s disease, and for restoring the damage caused by the increased pHL in the patient’s eye. [0019].
In regards to AMD or Stargardt’ s disease as in claim 16,  Mitchell teaches that the absolute values of the abnormally elevated pHl in the defective lysosomes in the RPE cells of a patient with AMD or Stargardt’s disease, thus permitting correction of the pH to normal levels, restoring the damage associated with macular degeneration.   
Therefore, Mitchell provides a methods for slowing the progression of macular degeneration, specifically AMD and Stargardt’s macular degeneration, by restoring an optimal acidic pH to compromised lysosomes in the RPE of the patient’s eye. [0035].
Mitchell et al.  teaches a method of treating age-related macular degeneration (AMD) in a patient subject to, or symptomatic of, AMD, the method comprising restoring normal lysosomal pH (pHL), or acidifying an abnormally elevated pH, in retinal pigment epithelium (RPE) cells of the eye of the patient. (Claim 1).  Furthermore, decreasing or preventing a damaging accumulation of lipofuscin or waste products in the RPE. (Claim 2).
Mitchell teaches pharmaceutical salts and excepients in the composition and methods of administration as instantly claimed. [0077]-[0079].
Similar to Mitchell  method was adopted by Applicants as disclosed in specification.  Specification discloses mirabegron for the treatment of age-related macular degeneration. Also disclosed is a pharmaceutical composition, a medicament and a kit for the treatment of age-related macular degeneration. (Abstract).
Example 1 measurement of lysomal pH of RPE and measurement of Cathepsin B and effect of agonists on Lipofuscin accumulation in RPE.  [0135]-0140]. , [0015 and [0076].
Mirabegron reduced the accumulation of lipofuscin by RPE cells [0141] and fig. 3.  Age-related macular degeneration (AMD) is a major cause of blindness (in the legal sense) in developed countries and the most common eye disorder in the elderly. AMD is characterized by degeneration of the neuroepithelium in the macular region of the eye. Two major forms of advanced-stage AMD can be distinguished: neovascular AMD and atrophic AMD [0002].  The retinal disease is a disease affecting the macula. In one particular embodiment, said retinal disease is age-related macular degeneration, preferably atrophic age-related macular degeneration. [0015].   The age-related macular degeneration according to the invention is at the early stage, also known as age-related maculopathy. Early-stage age-related macular degeneration is characterized by the accumulation in and around the macula of photoreceptor function debris (known as "drusen"), associated with pigmented spots (alterations of the pigment [0079].  In another embodiment, the retinal disease of the invention is Stargardt disease. Stargardt disease is a hereditary macular dystrophy, manifesting in children between 7 and 12 years of age generally epithelium). [0076].
 It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to easily find a method for treating a retinal disease in a subject, comprising administering to the subject mirabegron or a pharmaceutically acceptable salt or solvate thereof, wherein said retinal disease is age-related macular degeneration, Stargardt disease or pigmentary retinitis because Steinle et al. β3-adrenergic receptors contribute to choroidal endothelial cell invasion, proliferation, and elongation in vitro and therefore may be suggested as an additional factor involved in the neovascularization noted in age-related macular degeneration.  Mitchell et al. teaches treatment of vision loss and retinal diseases, particularly macular degeneration, by modification of the pH of retinal pigment epithelial lysosomes, based upon manipulation of the lysosomal pH and age-related macular degeneration (AMD) by restoring the normal lysosomal pH in the cells of the retinal pigment epithelium (RPE).   This stimulation may be carried out by adrenergic receptor agonist.   
It would have been obvious to one skilled in the art to find an effective treatment for macular degeneration found in AMD and in Stargardt’ s disease, and for restoring the damage caused by the increased pHL in the patient’s eye. Mitchell provides  methods for slowing the progression of macular degeneration, specifically AMD and Stargardt’s macular degeneration, by restoring an optimal acidic pH to compromised lysosomes in the RPE of the patient’s eye. 
A person skilled in the art at the time the invention was filed would treat age-related macular degeneration (AMD) in a patient subject to, or symptomatic of, AMD, restoring normal lysosomal pH (pHL), or acidifying an abnormally elevated pHl, in retinal pigment epithelium (RPE) cells of the eye of the patient. treatment by administration of compound mirabegron to lower pHl in RPE cells and/or restores the degradative capability of the perturbed lysosomal enzymes can be determined readily by those with ordinary skill in the clinical art of treating retinal disease, including macular degeneration.   A person skilled in the art would easily determine optimum dosages, dosing methodologies and repetition rates. Repetition rates for dosing can be readily estimated based upon measured residence times and concentrations of the drug in bodily fluids or tissues.  
Rao reference was added because it teaches Mirabegron (YM-178, CAS #223673-61-8), 2-amino-N-[4-[2-[[(2R)-2-hydroxy-2-phenylethyl] amino]ethyl]phenyl]-4-thiazoleacetamide, is a beta-3-adrenoreceptor agonist which is he same compound used for treatment. .  [0003].

    PNG
    media_image1.png
    116
    291
    media_image1.png
    Greyscale

Rao et al. teaches that Mirabegron which is a 3-beta adrenergic receptor agonist for treatment of retinopathy. [0073]. 
Mirabegron is a beta-3-adrenoreceptor agonist. [0012].
In regards to claims 21 and 22, Rao et al teaches administration topically into the eye by various methods. It teaches formulations suitable for topical administration include liquid or semi-liquid preparations suitable for penetration through the skin to the site of inflammation such as gels, liniments, lotions, creams, ointments or pastes, and drops suitable for administration to the eye,[0062], [0063], [0064].
 	In regards to claims 21 and 22 drawn to oral or topical administration and unit dosage formulations are those containing an effective dose, of the active ingredients [0065], [0066] Compounds may be administered orally or via injection at a dose of from 0.1 to 500 mg/kg per day. The dose range for adult humans is generally from 5 mg to 2 g/day. Tablets or other forms of presentation provided in discrete units may conveniently contain an amount of one or more compounds which is effective at such dosage or as a multiple of the same, for instance, units containing 5 mg to 500 mg, usually around 10 mg to 200 mg. [0066].  The amount of active ingredient that may be combined with the carrier materials to produce a single dosage form will vary depending upon the host treated and the particular mode of administration. [0067]
In regards to claim 22, Rao teaches that the compounds can be administered in various modes, e.g. orally, topically, or by injection. The precise amount of compound administered to a patient will be the responsibility of the attendant physician. The specific dose level for any particular patient will depend upon a variety of factors including the activity of the specific compound employed, the age, body weight, general health, sex, diets, time of administration, route of administration, rate of excretion, drug combination, the precise disorder being treated, and the severity of the disorder being treated. Also, the route of administration may vary depending on the disorder and its severity. [0068].
In regards to claim 16, and 19, Rao teaches a methods of treating a beta-3-adrenoreceptor-mediated disorder comprising administering to a subject having or suspected of having such a disorder, a therapeutically effective amount of a compound as disclosed or a pharmaceutically acceptable salt, solvate, or prodrug thereof. [0072].  Beta-3-adrenoreceptor-mediated disorders, include, but are not limited to, neurogenic inflammation, regulation of intraocular pressure, diabetic complications such as retinopathy, nephropathy, neuropathy, cataracts, muscle wasting, urinary incontinence, wound-healing, and/or any disorder which can lessened, alleviated, or prevented by administering a beta-3-adrenoreceptor modulator. [0073].
Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)
It would have been obvious to one skilled in the art with at the time the invention was filed would have reasonable expectation of success to treat age-related macular degeneration or macular degeneration by using 3-beta adrenergic receptors, Sahel et al. teaches that Mirabegron which is a 3-beta adrenergic receptor agonist for treatment of retinopathy.  A person skilled in the art at the time the invention was filed would apply teachings of Steinle et al, Mitchell et al and Rao for treating a retinal disease by administering mirabegron or a pharmaceutically acceptable salt or solvate thereof, wherein said retinal disease is age-related macular degeneration Since Steinle et al. teaches that beta-adrenergic receptors effect age-related degeneration and is the main cause of blindness in the elderly population and beta-adrenergic receptor stimulation contributes to chorodal endothelial cell invasion, proliferation and elongation in vitro and therefore, may be suggested as an additional factor involved in the neovascularization noted in age-related macular degeneration. (Abstract)).  Age-related macular degeneration is the predominant cause of blindness in the elderly population.  While retinal endothelial cells certainly may be involved in retinopathy, the endothelial cells lining the primary vascular bed of the eye, the choroid, are more likely to be involved in neovascularization associated with age-related macular degeneration.   β3-adrenergic receptors contribute to choroidal endothelial cell invasion, proliferation, and elongation in vitro and therefore may be suggested as an additional factor involved in the neovascularization noted in age-related macular degeneration. Stargardt’s disease or pigmentary retinitis.
The explanations  and obviousness discussed above was not repeated in this section. 

The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings. In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976). A reference is not limited to working examples. In re Fracalossi 215 USPQ 569 (CCPA 1982).

Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art. See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Response to Arguments
Applicants arguments filed on 02/23/2022 were found persuasive therefore, office action is revised to address the issues.  Instant invention relates to the use of Myrbetriq-(Mirabegron)  its salt or pharmaceutically acceptable solvate thereof to treat a retinal   disease. More particularly, the invention relates to the use of mirabegron to treat age-related macular degeneration.  
The invention also relates to a pharmaceutical compns., a drug and a kit for the treatment of age-related   Since new references were added the arguments do not apply on this office action.  Mitchell et al. (WO ref) teaches that  by combining a mechanistic analysis of lysosomal acidification with a high through-put evaluation of the pharmacologic approach, specific compounds that lower lysosomal pH and increase the activity of degradative enzymes was identified, and the findings are applied to animal models. 
Thus,] methods were provided for slowing the progression of AMD by restoring an optimal acidic pH to compromised lysosomes in the RPE, and an effective treatment is provided for reversing macular degeneration and the damaging effects of abnormally elevated pHL, particularly as found in AMD and in Stargardt’s disease. .[0160].
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627